EXHIBIT 10.1

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
(Carolyn J. Burke)


THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (“Third Amendment”) dated as of October
6, 2014, by and between Dynegy Operating Company (“Company”) and Carolyn J.
Burke (“Executive”).


WITNESSETH:


WHEREAS, Company and Executive are parties to that certain Employment Agreement,
dated July 5, 2011 (“Employment Agreement”);


WHEREAS, Company and Executive desire to amend the Employment Agreement to
change Executive’s title and responsibilities; and


WHEREAS, the Employment Agreement allows Company and Executive to amend the
Employment Agreement through written consent.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Executive agree as follows:


1.
Section 1 shall be amended as follows:



Employment. On the terms and subject to the conditions set forth herein, the
Company hereby agrees to employ the Executive, and Executive hereby agrees to
accept such employment, for the Employment Term (as defined below). During the
Employment Term, the Executive shall serve as Chief Integration Officer of the
Company and shall report to the Chief Executive Officer (the “CEO”), performing
such duties and responsibilities as may from time to time be assigned to the
Executive by the CEO and the Board of Directors of the Company (the “Board”).
During the Employment Term, to the extent requested by the Board, the Executive
shall also serve as a director or officer of any of the direct or indirect
subsidiaries of the Company, in each case without additional compensation.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company and Executive have executed this Third Amendment as
of the date first set forth above:






COMPANY:


DYNEGY OPERATING COMPANY




By: /s/ Julius Cox    


Name: Julius Cox    


Title: EVP & Chief Administrative Officer    


EXECUTIVE:


CAROLYN J. BURKE




By: /s/ Carolyn J. Burke    


Name: Carolyn J. Burke    


Title: EVP & Chief Integration Officer    





